Citation Nr: 0519779	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  97-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
dementia.


REPRESENTATION

Appellant represented by:	Jerrell E. Woolridge


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.

In January 1988, the Board of Veterans' Appeals (Board) 
denied the veteran's claim for service connection for a 
psychiatric disability.  It was indicated that the veteran 
had a personality disorder during service and that a chronic 
acquired psychiatric disability was not present for many 
years after service.  The veteran subsequently sought to 
reopen his claim, but the Board, in a decision of June 1993, 
concluded that the evidence submitted was not new and 
material, and his claim for service connection for a 
psychiatric disability remained denied.  

The veteran again submitted additional evidence seeking to 
reopen a claim for service connection for a psychiatric 
disability.  In a rating action dated in July 1995, the 
Regional Office (RO) held that the veteran had not submitted 
new and material evidence and his claim for service 
connection for a psychiatric disability was not reopened.  In 
a September 1999 decision, however, the Board concluded that 
new and material evidence had been presented and the 
veteran's claim was reopened and remanded for further 
development and adjudication.  

When this case was before the Board in October 2003, it was 
remanded again for additional development.  This having been 
completed, the matter is again before the Board.

In an April 2005 letter, the veteran requested to reopen 
claims of service connection for a condition of the jaws and 
teeth, to include TMJ, a condition of the eyes and pes 
planus.  Since these matters have not been developed or 
certified for appeal, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The weight of the medical evidence is against a showing 
that the veteran has PTSD.

2.  The evidence of record shows that a psychiatric disorder, 
to include dementia, is not related to a disease or injury in 
service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a psychiatric disorder, to include PTSD and 
dementia, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in November 
2000 and March 2001, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claim of 
service connection for a psychiatric condition, to include 
PTSD, as well as the types of evidence VA would assist him in 
obtaining.  The veteran was informed of his responsibility to 
identify, or submit directly to VA medical evidence that 
shows an in-service injury or disease, a current disability, 
and evidence of a relationship between the current disability 
and a disease or injury in service.  The veteran was also 
informed that this evidence could consist of medical records 
or medical opinions, as well as evidence from other sources.  

By way of rating decisions dated in April 1983, October 1985, 
August 1986, March and July 1992, July 1995, April 2001 and 
April 2002; Statements of the Case dated in September 1986 
and March 1996; and Supplemental Statements of the Case dated 
in February 1997, April and November 2002 and April 2005, the 
RO advised the veteran and his representatives of the basic 
law and regulations governing his claim, and the basis for 
the denial of his claim.  These documents, as well as the 
RO's November 2000 and March 2001 letters, also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the April 2001 and 
April 2002 rating decisions and the April and November 2002 
and April 2005 Supplemental Statements of the Case and prior 
to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representatives have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, 
private and VA post-service medical treatment records and 
examination reports, the veteran's personnel file, records 
associated with the veteran's Social Security Administration 
disability benefits, lay statements submitted on the 
veteran's behalf, and statements submitted by the veteran and 
his representatives in support of his claim.  In this regard, 
the Board notes that the veteran's case has been remanded on 
two occasions for additional development and the veteran has 
been afforded VA examinations in connection with his claim.  
The record also indicates that the RO has made numerous and 
extensive requests for medical records in connection with 
this matter.  In this case, the Board finds that VA undertook 
reasonable development with respect to the veteran's claim 
and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for a psychiatric 
disorder, to include PTSD.  

The medical evidence in this case consists of the veteran's 
service records, VA and private medical records, a VA 
examination conducted in April 2001, an addendum to this 
examination dated in December 2004, records in connection 
with the veteran's award of Social Security Administration 
disability, lay statements submitted on behalf of the 
veteran, and statements of the veteran and his 
representatives in connection with his claim.  

The veteran's service records indicate that the veteran was 
diagnosed in service with passive aggressive personality and 
discharged early by reason of unsuitability.  He states that 
while in service he was involved in altercations with his 
shipmates and had also suffered injuries, including a head 
injury, after being knocked through a torpedo hatch on board 
ship.  

After service, the record indicates that the veteran was 
employed by TWA, and sometime in 1970s, sustained a head 
injury when a large shipping box fell on him at work.  

The veteran's post-service private and VA records are volumus 
and contain numerous evaluations and diagnoses of the 
veteran's psychiatric condition.  Among the diagnoses offered 
have been paranoid state, severe depression, dementia, 
passive aggressive personality, organic brain trauma and 
PTSD.  

In order to determine the exact nature of the veteran's 
condition, and to determine if the veteran's condition is 
related to his service, the veteran was afforded a VA 
examination in April 2001.  The examiner stated that she 
reviewed the veteran's claims file carefully, spending 
several hours reading every page and organizing the 
information.  After setting forth the veteran's history, 
including his stated in-service injuries and his head injury 
while working at TWA, the examiner noted that the veteran 
suffers headaches, gets lost quite literally when away from 
home, has memory problems and some problems with impulse 
control and outbursts of irritability.  The examiner found no 
symptoms of delusions or hallucinations and no homicidal 
ideation.  While the veteran stated that he has had suicidal 
thinking, he also stated that because of his family and his 
religion, he would never do that.  The examiner also found no 
obsessive or ritualistic behavior, no hypervigilance or 
increased startle response or avoidance of similar stimuli, 
flashbacks, or intrusive memories that would be consistent 
with PTSD.  The examiner also noted that the veteran's sleep 
was variable, his appetite was fair, and that he was 
receiving psychiatric care with medication.  As to the 
veteran's social life, the examiner noted that he is still 
living with his wife of many years and had two grown 
daughters.  He stated that he has no social activity with 
others.  During the examination, the veteran was noted to be 
neatly and casually groomed with fairly good eye contact and 
fair interpersonal contact, but the examiner did note that 
the veteran was somewhat illogical and mildly paranoid.  His 
mood was neutral and his affect was blunted.  The veteran was 
also noted to have a difficult time in the formal mental 
status examination, with the need for frequent repetition of 
instructions.  The examiner also found some confusion and 
decreased intellectual functioning, with decreased memory and 
difficulty following the conversation without a significant 
amount of structure.  

After the examination, the examiner diagnosed the veteran 
with Dementia and gave him a GAF score of 35.  With respect 
to the question of his current condition and how it relates 
to his time in the service, the examiner stated that [t]his 
veteran does show clear evidence of dementia.  He has 
significant cognitive problems. ... There is a depressive 
component with this veteran but I do not believe that it 
warrants a separate diagnosis at this time."  With respect 
to PTSD, the examiner stated "there is no evidence of any 
initial "trauma" psychologically that would be valid for a 
diagnosis of PTSD.  The veteran may have accumulative stress 
because of having to deal with his illness and his perceived 
lack of response from the VA, however, this does not 
constitute the type of trauma necessary for the diagnosis of 
PTSD.  In addition, besides his psychologist reporting 
nightmares, there is no evidence that he has persistent 
symptoms of PTSD to make the diagnosis.  There is also no 
evidence in the records that he fulfills the criteria for 
PTSD."  And regarding the question of nexus to service, the 
examiner stated that "[taking] the veteran's current 
presentation compared with the volumus records that I have 
reviewed, it is not likely that his current dementia is 
related to his period of time in the service."

At this point, the Board takes note of the examiner's 
analysis of the veteran's private physician, Dr. Reed.  After 
an extensive review of the file, the examiner noted that Dr. 
Reed, who diagnosed the veteran with PTSD, had been treating 
the veteran for many years and appeared to be a strong 
advocate for the veteran.  The examiner noted that Dr. Reed's 
earlier treatment records clearly showed organic brain 
problems of the same type as the veteran's current dementia, 
and indicated that the veteran had high functioning prior to 
his head injury while working for TWA.  Later reports, 
however, shifted dramatically, extending the veteran's 
symptoms retroactively to his time in service.  The examiner 
stated that this was "a stark contradiction especially when 
all the records are reviewed in one sitting as I was able to 
do."  And the examiner went on to note that, while that Dr. 
Reed gave the veteran a diagnosis of PTSD, she did not 
provide the criteria to support the diagnosis.  Based on her 
analysis of the volumus records contained the veteran's file, 
the examiner diagnosed the veteran with dementia and 
specifically discounted Dr Reed's later diagnoses of PTSD as 
not particularly reliable or objective.  

In summary, the April 2001 VA examiner stated "this veteran 
does have dementia" and "[a]ccording to the records, there 
is no objective evidence that his symptoms were present in 
the service or were caused by the service."  

In its October 2003 remand, the Board requested that an 
additional opinion be sought from the April 2001 VA examiner, 
based on additional Social Security Administration records 
requested, and based on documentation contained in the 
veteran's service personnel records that indicated that the 
veteran was involved in a fight with four other sailors while 
aboard the USS Hunley in May 1968.  Based on this request, 
the examiner who authored the April 2001 VA examination 
report prepared an addendum to that report dated in December 
2004.  After reviewing the additional records, the examiner 
stated that, with respect to PTSD, "[I]t is my opinion that 
the patient dies not fulfill any of these requirements" for 
a diagnosis of PTSD laid out in DSM-IV.  And in conclusion, 
the examiner stated "my original conclusion in my previous 
report of 4/24/01 stands with no change or alteration."

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran has presented evidence from his 
private physician indicating a diagnosis of PTSD, the VA 
examiner that conducted the psychiatric examination in April 
2001, which took into consideration the veteran's medical 
history, the results of the private physician's report as 
well as the SSA records, was unable to substantiate a 
diagnosis of PTSD.  Because the VA examiner in April 2001 and 
December 2004 reviewed the veteran's claims file, to 
specifically include the findings contained in the private 
physician's reports, the Board finds that the April 2001 
report, along with its December 2004 addendum, is more 
probative than the private physician's reports.  See Winsett 
v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir.1999) (unpublished decision), cert. denied 120 S.Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).

Thus, the clear weight of the evidence, and the opinion of 
the April 2001 VA examiner, is against a finding that the 
veteran's suffers from PTSD.  And without a current 
diagnosis, a claim for entitlement to service connection for 
such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In addition, while 
the veteran was diagnosed with dementia, the April 2001 VA 
examiner clearly stated that according to the records, there 
is no objective evidence that his symptoms were present in 
the service or were caused by his service.  In making these 
findings, the Board does not question the sincerity of the 
veteran or his family that he has PTSD or another psychiatric 
disorder that is due to his military service.  The Board 
notes, however, that as a laypersons, neither the veteran nor 
his family are competent on their own to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grot Veit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the weight of the 
medical evidence is against a showing that the veteran 
currently has PTSD or any psychiatric condition that had its 
onset in service, there is no basis upon which to establish 
service connection for such a condition.



ORDER

Service connection for a psychiatric disorder, to include 
PTSD and dementia, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


